IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1801
                              Filed December 19, 2018


IN THE INTEREST OF A.M.,
Minor Child,

L.F., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



         A mother appeals the termination of her parental rights to her one-year-old

daughter. AFFIRMED.




         Meegan M. Keller, Altoona, for appellant mother.

         Thomas J. Miller, Attorney General, and John McCormally, Assistant

Attorney General, for appellee State.

         Erin Mayfield of Youth Law Center, Des Moines, guardian ad litem for minor

child.



         Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                            2


TABOR, Presiding Judge.

       A mother, Lacey, challenges the juvenile court’s order terminating her

parental relationship with one-year-old A.M. Lacey contends she has progressed

with her mental-health treatment, housing stability, and domestic-violence

counseling since the termination of her parental rights to two older children. In her

words, she doesn’t have “the drama-filled life” now at age twenty-six that she had

at nineteen. Given that progress, she believes she can resume care of A.M. Lacey

also argues termination is not in A.M.’s best interests.

       After independently reviewing A.M.’s case, we find clear and convincing

evidence to support the termination of Lacey’s rights. 1 Lacey’s history of not

complying with medication management—which is critical to maintaining her

mental health—presents an ongoing risk to A.M. if returned to Lacey’s custody.

Accordingly, the State satisfied the elements for termination under Iowa Code

section 232.116(1)(h) (2018). As for A.M.’s best interests, we find termination of

parental rights and the possibility of adoption by her foster parents ensures her

safety and stability, as well as her prospect for healthy development, for the short-

term and into the future. See Iowa Code § 232.116(2) (2017).

       I.      Facts and Prior Proceedings

       Lacey has been involved with the Iowa department of human services

(DHS) for seven years. In 2011, the juvenile court removed her oldest child, Z.F.,



1
  We review child-welfare cases de novo. In re M.W., 876 N.W.2d 212, 219 (Iowa 2016)
(citing In re A.M., 843 N.W.2d 100, 110 (Iowa 2014)). Clear and convincing evidence must
support the juvenile court’s conclusions. Id. (citing In re D.W., 791 N.W.2d 703, 706 (Iowa
2010)). Clear and convincing evidence means we harbor no serious or substantial doubt
about the correctness of the conclusion drawn from the evidence. Id. (citing D.W., 791
N.W.2d at 706).
                                              3


because of Lacey’s struggle with substance abuse and mental-health issues.2 The

record from that case revealed Lacey, who stopped taking her prescribed

medication, threatened to harm herself and Z.F., who was only three weeks old. 3

The court terminated Lacey’s parental relationship with Z.F. in 2012.

          A similar pattern emerged with Lacey’s second child, B.C., who was born in

2014. The juvenile court adjudicated B.C. as a CINA in December 2016 because

the mother had been using illegal drugs while caring for the child.                    Lacey

acknowledged that she struggled to take her medications as prescribed during the

pendency of B.C.’s CINA case. Lacey also endured domestic violence from B.C.’s

father.     Still, Lacey initially made strides toward reunifying with B.C.            Lacey

completed two substance-abuse programs.               In June 2017, the juvenile court

delayed permanency for an additional six months.

          Only then did the DHS caseworker learn that Lacey was pregnant and

expecting A.M. in August. The caseworker expressed concern A.M.’s father,

Kevin, who was previously incarcerated for assault, was also violent toward Lacey.

B.C. reported Kevin hit her mother “in the tummy.” In January 2018, the juvenile

court terminated parental rights to B.C. based on persistent concerns about

Lacey’s mental health, her dishonesty with the service providers, and the potential

for domestic violence in her home.




2
  Medical specialists have diagnosed Lacey with depression and anxiety, as well as bipolar
and intermittent explosive and mood disorders.
3
  Because the State alleged termination under Iowa Code section 232.116(1)(g) (which
requires proof the court has terminated parental rights with respect to another child who
is a member of the same family), the juvenile court took judicial notice of the earlier child-
in-need-of-assistance (CINA) and termination files involving Lacey’s two older children.
                                             4


       A.M. was born in August 2017. Within days of her birth, the juvenile court

approved A.M.’s removal from Lacey’s care. A.M.’s medical records showed that

she

               tested positive for syphilis at birth due to [Lacey] not
               taking her prescribed medication during her pregnancy
               to prevent [the] disease from transferring to her baby.
               [The child] was transferred to the [neonatal intensive
               care unit] at Blank Children’s Hospital to receive IV
               antibiotics to treat the syphilis.         [She] spent
               approximately five days in the hospital.

A.M. later tested negative for syphilis. Since the removal, Lacey has had only fully-

supervised visitation. By her own admission, Lacey did not start to take her

prescribed medication consistently until mid-February 2018. Lacey also delayed

seeking help from a domestic-violence advocate. And while Lacey was renting a

house in Lucas during the CINA case, she did not have a written lease, was

concerned the landlord might sell the house, and was exploring affordable housing

options. At a permanency hearing in April 2018, the mother asked for six more

months to reunify with A.M., but the DHS and the child’s guardian ad litem

recommended termination of parental rights.

       The State petitioned to terminate parental rights in May 2018. After a July

trial, the juvenile court issued its termination order.4 Lacey now appeals.

       II.     Analysis

       A. Statutory Ground

       To terminate parental rights, the juvenile court must first find clear and

convincing evidence supporting one of the grounds for termination listed under


4
  The order also terminated the parental rights of A.M.’s father, Kevin. He is not a party to
this appeal.
                                           5

Iowa Code section 232.116(1). See D.W., 791 N.W.2d at 706. In A.M.’s case, the

court found the State met its burden under paragraphs (g) and (h). To affirm, we

need only find grounds to terminate under one of the paragraphs cited by the

juvenile court. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999).

       We focus on paragraph (h). Lacey challenges only the sufficiency of the

evidence supporting the fourth element—that A.M. could not be returned to her

custody at the time of the termination hearing. See Iowa Code § 232.116(1)(h)(4);

D.W., 791 N.W.2d at 707 (interpreting the term “at the present time” to mean “at

the time of the termination hearing”).

       Lacey contends she took “excellent advantage of all possible services”

offered to her during this CINA case. For example, according to Lacey, “[s]he has

obtained her own housing, completed substance abuse treatment twice, engaged

in mental health evaluations and therapy, attended visits on a very regular and

consistent basis, and is able to provide a safe home for the child.”

       But the juvenile court, which had the opportunity to see Lacey in person,

described Lacey’s angry and defiant demeanor during the court hearing. The

juvenile court also detailed Lacey’s “unresolved mental health issues and

continued association with unsafe persons.” We defer to the juvenile court’s

assessment of these matters. See A.M., 843 N.W.2d at 110 (noting we give weight

to the juvenile court’s fact findings, especially those concerning witness credibility).

We    also   note   that   Lacey’s   history   of   noncompliance     with   treatment

recommendations has impacted her mental health and A.M.’s physical health since

her birth—yet Lacey continued to struggle to take her medications as prescribed
                                         6


until February 2018. Clear and convincing evidence shows A.M. would be at risk

of harm if returned to Lacey’s care at the time of the termination hearing.

       B. Best Interests

       Having found clear and convincing evidence supports terminating Lacey’s

parental rights under section 232.116(1)(h), we turn to her claim that termination

is not in A.M.’s best interests.

       In making the best-interests determination, we give primary consideration

to A.M.’s safety, the best placement for furthering her long-term nurturing and

growth, as well as her physical, mental, and emotional condition and needs. See

In re P.L., 778 N.W.2d 33, 37 (Iowa 2010) (quoting Iowa Code § 232.116(2)).

Safety and the need for a permanent home mark the “defining elements in a child’s

best interest.” In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring

specially).

       Lacey contends termination is not in A.M.’s best interests because of the

mother-daughter bond, her parenting skills, her completion of substance abuse

treatment, and her “significant progress” in anger management. We applaud the

efforts Lacey has made during this third CINA case. She deserves recognition for

her recovery from substance abuse and commitment to visitation with A.M. But

we cannot find A.M.’s best interests would be served by waiting any longer for

permanency. For the past year, A.M. has been living with the same foster parents

who adopted her half-sibling Z.F. The record shows she is well-adjusted and

nurtured in that family. Like the juvenile court, we find termination of Lacey’s

parental rights and potential adoption are in A.M.’s best interests.

       AFFIRMED.